Campbell, J.
This case was tried and disposed of below upon the same principles and chiefly upon the same facts as Wildey v. The Same Defendants 52 Mich. 447, decided by this Court at a recent term.
IJpon examining the record we find that it is governed by the same rules of law and cannot be distinguished from that case. It is therefore not necessary to go at large into the discussion of the questions already disposed of.
The judgment must be reversed and a new trial granted.
Cooley, C. J. and Champlin, J. concurred.
Sherwood, J.
I do not concur with my brethren in this case for the reasons given by me in the Wildey Case, referred to.